DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendment are acknowledged and appreciated.  Examiner notes that there does not appear to be a response to the 35 U.S.C. 112 rejection.  After review of the arguments, amendments and prior art, Examiner has changed the rejection to reflect the new subject matter.

Claim Rejections - 35 USC § 112
The drawings submitted 11/26/2019 are acknowledged and acceptable.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claims 1, Applicant requires “exhaust gas chambers within the outer boundary walls” (claim 1), “outer boundary walls separating the outer housing and the plurality of exhaust gas chambers” (claim 15), “a plurality of exhaust gas chambers within the outer boundary walls…..inner 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 13, 15, 16, 17, 19 and 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Oglesby et al. (U.S. Patent 10,371,476).

In regards to claim 1, Oglesby et al (henceforth referred to as Oglesby) disclose a sound suppressor comprising; 
an outer housing (item 310);
gaps positioned between the outer housing and outer boundary walls.  Oglesby teaches gaps adjacent to the outer housing with voids or gaps between boundary walls (items 319) and the housing wall;
exhaust gas chambers within the outer boundary walls (items 318).  As depicted in figures 21-24, gas chambers exist between the support elements (outer boundary walls); and
inner boundary walls separating the exhaust gas chambers from baffle chambers (items 311); and
the baffle chambers positioned within and surrounded by the inner boundary walls and the exhaust gas chambers.  Oglesby teaches baffle chambers along the longitudinal axis of the suppressor (items 375) and surrounded by the inner wall;
wherein the housing, exhaust gas chambers, and baffle chambers structured as 3D printed and integrally formed.  Oglesby teaches embodiments that incorporate each of the claimed elements as an integral 3D printed suppressor.

In regards to claim 2, Oglesby discloses that the sound suppressor is formed from a single, unitary material and wherein the outer housing, exhaust gas chambers, and baffle chambers form a continuous integrated structure.  Oglesby teaches an integral unitary structure including the claimed components.

In regards to claim 13, Oglesby discloses that the baffle chambers are aligned linearly along a central axis of the sound suppressor surrounding a path of projectile travel through the sounds suppressor.  The baffles of the Oglesby device are aligned linearly along a central axis.

In regards to claim 15, Oglesby discloses a firearm system comprising,
a firearm including a barrel.  As depicted in figures, Oglesby teaches a firearm barrel; and
a suppressor coupled to the barrel (see suppressor element from figures), the suppressor including:
a unitary single-piece body having a plurality of baffle chambers encapsulating a projectile pathway extending through a central axis of the body, a plurality of exhaust gas chambers surrounding the plurality of baffle chambers and separated from the plurality of baffle chambers by inner boundary walls.  As depicted in figures 21-24, multiple exhaust chambers (items 318) are positioned around multiple baffle chambers (items 375);
and an outer housing enclosing the plurality of exhaust gas chambers and the plurality of baffle chambers.  Oglesby teaches embodiments that incorporate an outer housing (item 310) surrounding or enclosing the exhaust chambers and baffle chambers;
outer boundary walls separating the outer housing and the plurality of exhaust gas chambers.  Oglesby shows boundary walls defining exhaust chambers and at least partially separating the gas chambers from the outer housing, and 


In regards to claim 16, Oglesby discloses a first inner chamber is arranged at an upstream end of the suppressor within the outer housing, the first inner chamber positioned upstream of the plurality of exhaust gas chambers and the plurality of baffle chambers.  The suppressor of Oglesby includes an initial chamber positioned before exhaust chambers and baffles.

In regards to claim 17, Oglesby discloses that each of the plurality of exhaust gas chambers have openings at upstream ends of each of the exhaust gas chambers that fluidly couple inner volumes of each of the plurality of exhaust gas chambers to the first inner chamber and have openings in an end wall at a downstream end of the outer housing.  The venting cavities of Oglesby are ultimately fluidly connected to the first inner volume and have opposed opening at the far end of the suppressor.

In regards to claim 19, Oglesby discloses a sound suppressor comprising;
an elongate housing (item 310) with a central axis aligned with a length of the housing.  The suppressor of Oglesby includes a central axis;
gaps between the elongate housing and outer boundary walls.  As shown, gaps are formed between outer boundary walls (items 319) and the housing which form the gas chambers;

inner boundary walls within the plurality of exhaust gas chambers (items 311); and 
a plurality of baffle chambers within the inner boundary walls, surrounded by the plurality of exhaust gas chambers and aligned along the central axis.  Oglesby includes a plurality of aligned baffles (items 375) surrounded by the chambers.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oglesby et al. (U.S. Patent 10,371,476) in view of Fischer et al. (U.S. Patent Application Publication 2016/0209149).

In regards to claim 3, Oglesby fails to explicitly disclose that the outer housing includes a first portion formed from plurality of curved panels, the plurality of curved panels coupled to one another at rounded corners of the outer housing that extend along a length of the plurality of curved panels, the length aligned with a central axis of the sound suppressor.  However, weapon silencer/suppressors come in varying shapes ad sizes and Fischer et al (henceforth referred to as Fischer) demonstrates a housing shape consistent with that claimed.  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to make the different portions of the suppressor housing of whatever form or shape was desired or expedient. A change in In re Dailey et al., 149 USPQ 4.

In regards to claim 4, Oglesby discloses that the first portion has a uniform diameter along the length of the first portion, the diameter perpendicular to the length.  The suppressor body of Oglesby includes a uniform diameter along a first portion of the suppressor.

In regards to claim 5, Oglesby discloses that the first portion extends from a mid-point along a length of the suppressor to a downstream end of the sound suppressor, the downstream end relative to a direction of projectile travel through the sound suppressor.  The first portion of the Oglesby suppressor extends from a point along the length of the suppressor to a downstream end of the suppressor (opposite barrel muzzle).

In regards to claim 6, Oglesby discloses that the outer housing has a second portion that is conically-shaped and extends from an upstream end of the sound suppressor to the mid-point of the sound suppressor, the upstream end opposite of the downstream end and the second portion of the outer housing coupled to the first portion at the mid-point.  At the muzzle attachment end of the suppressor includes a conical portion that s coupled to the first portion at a point consistent with the instant invention.

In regards to claim 7, Oglesby discloses a diameter of the second portion increases from the upstream end to the mid-point, the diameter of the second portion at the mid-point equal to the diameter of the first portion.  The conical section of the Oglesby device in some embodiments increases in diameter from the barrel muzzle outward until reaching the maximum diameter of the suppressor (diameter of the “first portion”).

In regards to claim 8, Oglesby disclose the exhaust gas chambers extends along the length of the first portion of the outer housing and wherein the exhaust gas chambers have partitions within an inner volume of each of the exhaust chambers that divides the inner volume of each of the exhaust chambers in semi-chambers, each semi-chamber fluidly coupled to adjacent semi-chambers.  The exhausting chambers of the Oglesby device continue along the length of the first portion and are separated by “support elements” (items 319) and are fluidly connected.

In regards to claim 9, Oglesby fails to explicitly disclose the semi-chambers have triangular and/or pentagonal cross-sections when the cross-sections are taken along a plane parallel with the central axis and rectangular cross-sections when the cross-sections are taken along a plane perpendicular to the central axis.  However, it would have been an obvious matter of design choice to make the different portions of the exhaust chambers of Oglesby of whatever form or shape was desired or expedient.  A change in form or shape is generally recognized as being within the level of ordinary In re Dailey et al., 149 USPQ 47.

In regards to claim 10, Oglesby discloses that each of the exhaust gas chambers is coupled to a vent in an end wall at the downstream end of the outer housing, the end wall aligned perpendicular to the central axis of the sound suppressor.  The suppressor of Oglesby includes vents at the extreme end of the device connecting the exhaust chambers as depicted in figure 6.

In regards to claim 11, Oglesby discloses that each exhaust gas chamber is a separate and discrete exhaust passage from the exhaust gas chambers and the baffle chambers, and a path of gas flow through each of the exhaust gas chambers begins at an inlet opening in an upstream end of the sound suppressor and terminates at the vent in the end wall and the path of gas flow has a twisting, non-linear geometry.  The exhaust gas chambers constitute separate discrete chambers separated by supports (items 319) and the flow of gas through the exhaust chambers of the Oglesby suppressor begins at the upstream end of the device and ends at the opposite end and takes a non-linear flow at the end of the path.

In regards to claim 12, Oglesby as modified by Fischer discloses that each of the exhaust gas chambers is spaced away from the outer housing of the sound suppressor along a planar side of each of the exhaust chambers and connected to the outer housing along outer corners of each of the plurality of exhaust gas chambers.  As .

Claims 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oglesby et al. (U.S. Patent 10,371,476) in view of Baffingham et al. (U.S. Patent 7,987,944).

In regards to claim 14, Oglesby fails to disclose that each of the baffle chambers includes a first, upstream wall and a second, downstream wall, both the first and second walls shaped as semicircular shells that curve in opposite directions along the central axis.  However, Brittingham et al (henceforth referred to as Brittingham) teaches a suppressor with aligned baffles including two opposed semicircular shells (see figures 8 and 12).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide various baffle configurations known in the art to the design of Oglesby including that of Brittingham, to improve the reliability of the baffles.

In regards to claim 18, Oglesby fails to disclose that each of the plurality of baffle chambers have two semi-conical shells with opposite curvatures and each of the two semi-conical shells has an aperture wall that encircles the projectile pathway, a first aperture wall extending downstream from a first semi-conical shell and another aperture wall extending upstream from a second semi-conical shell, the first and second semi-conical shell have opposite curvatures.  However, Brittingham teaches a suppressor with aligned baffles including two opposed semicircular shells (see figures 8 and 12) .

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The closest prior art fails to teach, along with all the other limitations of claim 20 and the corresponding base claim, that the gaps form an air cavity separate from the exhaust gas chambers.

Summary/Conclusion                                                                                                                                                                                           
Claims 1-19 are rejected.  Claim 20 is objected to.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P LEE whose telephone number is (571)272-8968.  The examiner can normally be reached between the hours of 8:30am and 5:00pm on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BENJAMIN P LEE/Primary Examiner, Art Unit 3641